PER CURIAM.
Claude Dwayne Bell appeals the final order revoking his community control and sentencing him to serve 15 years in the Department of Corrections as a violent felony offender of special concern. At the conclusion of his sentencing hearing, the trial court orally pronounced that Bell posed a danger to the community. See § 948.06(8)(e), Florida Statutes (2013). However, its written order is not consistent with the oral pronouncement. Accordingly, we affirm the revocation of Bell’s community control, but remand for correction of the written order to conform to the oral pronouncement. See Martin v. State, 87 So.3d 813 (Fla. 2d DCA 2012).
AFFIRMED in part; and REMANDED.
LAWSON, EVANDER and LAMBERT, JJ., concur.